UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 18, 2007 GREATER COMMUNITY BANCORP (Exact name of registrant as specified in its charter) NEW JERSEY 01-14294 22-2545165 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 55 UNION BOULEVARD, TOTOWA, NJ 07512 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 973-942-1111 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. See Item 7.01 Regulation FD Disclosure, below. Item 7.01 Regulation FD Disclosure. The following information is furnished pursuant to Item 2.02, “Results of Operations and Financial Condition” and Item 7.01, “Regulation FD Disclosure.” On July 18, 2007, Greater Community Bancorp (the “Company”) issued a press release announcing its earnings for the quarter ended June 30, 2007.A copy of the release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (c) Exhibits. The following exhibit is attached hereto: 99.1 Press release dated July 18, 2007.The press release disclosed in this Item9.01 as Exhibit 99.1 shall be considered “furnished” but not “filed” for purposes of the Securities Exchange Act of 1934, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREATER COMMUNITY BANCORP Date: July 18, 2007 /s/ Stephen J. Mauger Stephen J. Mauger Senior Vice President, Treasurer and Chief Financial Officer
